UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2013



TONY TOLBERT,

                                            Plaintiff - Appellant,

          versus


DONNIE RICE; GWEN DEAN; DENNIS HUMAN; MISS
DEVON; YORKSHIRE AMERICAS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-2079-6-20-AK)


Submitted:   January 27, 2003             Decided:   March 28, 2003


Before WILKINS, Chief Judge, and LUTTIG and TRAXLER, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Tony Tolbert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tony Tolbert seeks to appeal the district court’s order

dismissing without prejudice his employment-related complaint.

Tolbert’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that Tolbert’s complaint be dismissed without prejudice and advised

Tolbert that failure to file timely, specific, written objections

to   this   recommendation   could   waive   further   judicial   review,

including appellate review if the recommendation were accepted by

the district court.    Tolbert did not object to the report, and the

district court adopted the recommendation.       Tolbert appeals.

      We find that this appeal is interlocutory. The district court

dismissed the complaint without prejudice.       Because Tolbert may be

able to proceed with this action by amending his complaint, the

dismissal order is not final and thus is not subject to appellate

review.     See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                     2